DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on November 18th, 2021 has been entered. Claims 1, 4, 5, 8, 9, 12, 13 and 16 - 20 have been amended.  Claims 1 - 20 are currently pending.

Response to Arguments
35 U.S.C. §112b
3.	Applicant's arguments, see Remarks pp. 11 - 15, filed November 18th, 2021, with
respect to the rejections of  claims 5, 8, 13 and 17 – 20 under 35 U.S.C. §112b have been fully considered and they are persuasive. The 35 U.S.C. §112b rejection is withdrawn. 
 
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 16 - 22, filed November 18th, 2021, with
respect to the rejections of claims 1, 2, 7 – 10, 15 – 17 and 3 – 6, 11 – 14 and 18 – 20  under 35 U.S.C. §103 have been fully considered and they are persuasive.
The gravamen of applicant’s  arguments rest on the introduction of amendments to independent claim 1 and corresponding independent claims 9 and 16, stating that 
Examiner respectfully agrees. 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Pasupuleti et al., (United States Patent Publication Number 20120059963) hereinafter Pasupuleti II. 


Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
s 1, 2, 7 - 9, 10, 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupuleti et al., (United States Patent Publication Number 20080065644) herein Pasupuleti  in view of Parikh et al. (United States Patent Publication Number 20160283503), hereinafter referred to as Parikh, in view of Liao et al, (United States Patent Publication Number 20100281471) hereinafter Liao and in further view of Pasupuleti et al., (United States Patent Publication Number 20120059963) hereinafter Pasupuleti II.
Pasupuleti teaches a shared disk (shared disk [0076]) buffer pool (buffer pool [0076]) updating method (write a set of pages in the form of a pool [0077]) comprising: generating, (requesting [0080] such as “generating” by a processor (processor(s) [0051]) of a hardware device, (storage device [0054]) first thread (Cluster Buffer Manager (BCM) thread [0102]) software (server software [0050]) code (system code [0053]) for each server of a plurality of servers (plurality of nodes [0186]) of a clustered database system, (distributed shared disk cluster [0076]) wherein said plurality of servers (plurality of nodes [0186]) are connected to a shared disk structure; (shared disk cluster [0086]) receiving, (receiving [0118])  by said processor (processor(s) [0051]) from a distributed lock manager apparatus, (cluster lock manager [0106])  update lock software (exclusive lock [0192]) configured with respect to a shared mode (shared mode [0194]) of said plurality of servers; (plurality of nodes [0186]) in response to results of the detecting, (detect [0092]) an upgrade (grant [0088] such as “upgrade” to an exclusive mode (exclusive mode [0194]) of the update lock software; (exclusive lock [0192])  enabling, (enable [0077]) by said processor, (processor(s) [0051]) an idle state (must wait [0202]) with respect to said first server (Fig. 2, (230) sever [0062])
Pasupuleti does not fully disclose executing, by said processor in response to a command from a first server, a tablespace space reclaim function comprising moving data pages from a first location of said shared disk structure to a second location of said shared disk structure resulting in generation of updated data page metadata; first enabling, by said processor in response to said executing, a remote buffer pool metadata update sequence via acquisition of an access lock of said update lock software; initializing, by said processor in response to said first enabling, mover thread software code; second enabling, by said processor in response to said initializing, said access lock with respect to an exclusive mode of the update lock software; storing within said clustered database system, in response to said second enabling, by said processor, said updated data page metadata; detecting, by said processor, functionality of helper thread software code; enabling, by said processor, remote helper thread software code; disabling, by said processor, said updated data page metadata for preventing said data page metadata from being reused; 
Parikh teaches executing, by said processor (processor(s) [0041]) in response to a command (object code [0052]) such as “command” from a first server, (database server [0015]) a tablespace (tablepace [0022])  space reclaim function (reclaim data comprising moving data pages from a first location of said shared disk structure to a second location of said shared disk structure (DMP 130 can move data and objects into and out of tablespaces and partitions of the table spaces [0022]) resulting in generation of updated data page metadata; (Once the information
has been transferred, local bitmap 152a and global bitmap 156b are updated accordingly. [0038]) disabling, (disable the capacity management features and threshold for … tablespaces and partitions [0010] note these tablespaces and partitions contain the metadata such as the local and global bitmap) by said processor, (processors [0041]) said updated data page metadata (updated local bitmap 152a and global bitmap 156b [0038]) for preventing said data page metadata  (updated local bitmap 152a and global bitmap 156b [0038]) from being reused;
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupulet to incorporate the teachings of Parikh whereby   executing, by said processor in response to a command from a first server, a tablespace space reclaim function comprising moving data pages from a first location of said shared disk structure to a second location of said shared disk structure resulting in generation of updated data page metadata. By doing so database dictionary 122 can be updated to indicate that global partition 154b, due to the information being moved from global partition 154b, does have enough free space to be allocated to other tablespaces to fulfill their capacity issues.  Parikh [0040].
detecting, by said processor, (processor [0033]) functionality of helper thread software code; (the code of the helper threads (e.g., the source code and the binary executable code) are generated by a compiler [0034]) enabling, (enables [0049]) by said processor, (processor [0033])  remote (decoupled [0035] such as “remote”  helper thread software code (the code of the helper threads (e.g., the source code and the binary executable code) are generated by a compiler [0034])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupulet to incorporate the teachings of Liao wherein detecting, by said processor, functionality of helper thread software code; and enabling, by said processor, remote helper thread software code.  By doing so if the helper thread runs too far ahead of main thread, it will issue a wait, if the helper thread runs behind main thread, it will perform a catch-up. Liao [0077].
Pasupuleti II teaches first enabling, (enable the clustered database servers to run in a shared disk cluster environment [0072]) by said processor in response to said executing, (processor-executable instructions [0052]) a remote buffer pool (buffer pool [0079]) metadata update sequence (sharing and transferring of metadata [0074]) via acquisition of an access lock (address lock  [0075]) such as “access lock” of said update lock software; (client-controlled physical locking mechanism [0078] such as “update lock software” initializing, by said processor (processor(s) 101 [0045]) in response to said first enabling, (enable the clustered database servers to run in a shared disk cluster environment [0072])  mover thread software code; (algorithms that maximize the use of pages that are known to reside in the cache [0063]) such as “mover thread software code”  second enabling, (enable BCM to mark the buffers accordingly so that tasks can access other pages in the MASS and not block until the locks on POIs are available [0088]) by said processor (processor(s) 101 [0045]) in response to said initializing, said access lock (address lock  [0075]) such as “access lock” with respect to an exclusive mode (EX mode [0076]) such as “exclusive mode” of the update lock software; (client-controlled physical locking mechanism [0078] such as “update lock software” storing (store [0031]) within said clustered database system (Fig. 4 clustered database server 400 implementing the shared disk cluster system and [0071]) in response to said second enabling (enable BCM to mark the buffers accordingly so that tasks can access other pages in the MASS and not block until the locks on POIs are available [0088]) by said processor, (processor(s) 101 [0045]) said updated data page metadata (transferred metadata [0074]) such as “updated data page metadata”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupulet to incorporate the teachings of Pasupuleti II wherein first enabling, by said processor in response to said executing, a remote buffer pool metadata update sequence via acquisition of an access lock of said update lock software; initializing, by said processor 
Claims 9 and 16 correspond to claim 1 and are rejected accordingly

Regarding claim 2 Pasupuleti in view of Parikh, Liao and Pasupuleti II teaches the method of claim 1.
Pasupuleti as modified further teaches comprising: detecting, (detect [0092]) by said processor, (processor(s) [0052]) data associated with (data structure [0054]) said clustered database system (shared disk cluster [0086])
Pasupuleti does not fully disclose wherein said detecting said functionality of said helper thread software code is executed based on said data.
	Liao teaches wherein said detecting said functionality of said helper thread software code (the code of the helper threads (e.g., the source code and the binary executable code) are generated by a compiler [0034])  is executed based on said data (data structure [0091])
 wherein said detecting said functionality of said helper thread software code is executed based on said data. By doing so a minimal spanning tree can be computed for data clustering. Liao [0092].
	Claims 10 and 17 correspond to claim 2 and are rejected accordingly.

Regarding claim 7 Pasupuleti in view of Parikh, Liao and Pasupuleti II teaches the method of claim 1.
Pasupuleti as modified further teaches comprising: creating, by said processor, (processor(s) [0052]) during initialization (initial step [0196]) of said plurality of servers, (ABS., plurality of nodes [0186]) notify thread software (cluster buffer manager thread [0102] such as “notify thread software” registered with said distributed lock manager apparatus; (cluster lock manager [0103]) and blocking, (blocking [0112]) by said processor(processor(s) [0052])   in response to said creating, (creating [0056]) said notify thread software  (cluster buffer manager thread [0102] such as “notify thread software” from differing wait posts (waits at owing nodes [0200])
Claim 15 corresponds to claim 7 and is rejected accordingly.

Regarding claim 8 Pasupuleti in view of Parikh, Liao and Pasupuleti II teaches the method of claim 1.
Pasupuleti as modified further teaches providing at least one support service (directory service [0114]) for at least one of creating, (creating [0056])  integrating, (combinations [0050]) such as “integrating” hosting, (host [0036]) maintaining, (maintaining [0095]) and deploying (executing [0071]) such as “deploying” computer-readable code (code [0074]) in the hardware device, (hardware [0050]) said code (code [0074]) being executed by the computer processor (execution of processes [0059]) to implement: said generating, (make a request [0080] such as “generating” said receiving, (receiving [0118]) said executing, (executing [0071]) said storing, (storing [0073]) said detecting (detect [0092])
Pasupuleti does not fully disclose  said enabling said update, said enabling said helper thread software code, said disabling, and said enabling said idle state.
	Liao teaches said enabling (enable [0049]) said update, (writes [0083] such as “updating” said enabling (enable [0049]) said helper thread software code, (the code of the helper threads (e.g., the source code and the binary executable code) are generated by a compiler [0034])  said disabling, (disabled [0068]) and said enabling (enable [0049]) said idle state (issue a wait [0077] such as “idle state”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupulet in view of 

Claims 3 - 6, 11 - 14, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupuleti et al., (United States Patent Publication Number 20080065644) herein    Pasupuleti in view of Parikh et al. (United States Patent Publication Number 20160283503), hereinafter referred to as Parikh, in view of Liao et al, (United States Patent Publication Number 20100281471) hereinafter Liao, in view of  Pasupuleti et al., (United States Patent Publication Number 20120059963) hereinafter Pasupuleti II and in further view of Dirk Thomsen (United States Patent Publication Number 20200241791) hereinafter Thomsen
Regarding claim 3 Pasupuleti in view of Parikh, Liao and Pasupuleti II teaches the method of claim 1.
Pasupuleti as modified further teaches upgrading (granting [0080] such as “upgrading” said update lock software (exclusive lock [0192]) to an exclusive access mode; (exclusive mode [0194])
wherein said detecting said functionality of said helper thread software code comprises: determining that said helper thread software code is located on said first server; and reclaiming a lockout function with respect to said plurality of servers.
	Thomsen teaches wherein said detecting said functionality (functionality [0041]) of said helper thread (Fig. 4 helper threads [0016]) software code (software … code [0061]) comprises: determining that said helper thread (Fig. 4 helper threads [0016]) software code (software … code [0061]) is located (different helper threads can be assigned in a round robin fashion to help facilitate load balancing. [0058] examiner interprets a round robin fashion of helper threads placed in turn with displacement on said first server; (Fig. 2, Database Instance 2201 located on Host 1 2101 [0029]) and reclaiming a lockout function (resource flushing [0053] such as “reclaiming a lockout function” with respect to said plurality of servers (plurality of servers [0020])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupuleti in view of Parikh, Liao and Pasupuleti II to incorporate the teachings of Thomsen wherein said detecting said functionality of said helper thread software code comprises: determining that said helper thread software code is located on said first server; and reclaiming a lockout function with respect to said plurality of servers. By doing so the resource flush

	Claims 11 and 18 correspond to claim 3 and are rejected accordingly.

Regarding claim 4 Pasupuleti in view of Parikh, Liao and Pasupuleti II teaches the method of claim 1.
Pasupuleti as modified teaches ready lock software (shared lock [0194] such as “ready lock” configured with respect to a shared mode (shared mode [0194]) disabling (downgrade  [0191]) said update lock software (exclusive lock [0192]) from said shared mode; (shared mode [0194])  and enabling (shared lock on a page that is owned by a node holding an exclusive lock [0192]) such as an exclusive lock is not put in a sharing capacity  said update lock software (exclusive lock [0192]) in a shared mode (shared mode [0194])  
Pasupuleti does not fully disclose wherein said detecting said functionality of said helper thread software code comprises: determining that said helper thread software code is not located on said first server; receiving, by said helper thread software code from said distributed lock manager apparatus; of said helper thread software code; updating, by said helper thread software code, an associated local buffer pool, wherein said helper thread software code is not located on said first server;
Liao updating, (load [0092])  by said helper thread software code, (the code of the helper threads (e.g., the source code and the binary executable code) are generated by a compiler [0034])  an associated local buffer pool, (buffer [0092]) wherein said helper thread software code (the code of the helper threads (e.g., the source code and the binary executable code) are generated by a compiler [0034]) is not located on said first server; (dedicate machine [0046]) such as “first server” see also paragraph [0051] which explains helper threads not excuting on the main thread of the main machine of said helper thread software code; (the code of the helper threads (e.g., the source code and the binary executable code) are generated by a compiler [0034])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupuleti in view of Parikh, Pasupuleti II and Thomsen to incorporate the teachings of Liao wherein of said helper thread software code comprises; updating, by said helper thread software code, an associated local buffer pool, wherein said helper thread software code is not located on said first server. By doing so the compiler 308 may also include a parallelization analyzer 324 that, when executed by the processor 304, performs one or more parallelization analysis for the helper thread. Liao [0044]. 
wherein said detecting said functionality (functionality [0041]) of said helper thread (Fig. 4 helper threads [0016])  software code (software … code [0061]) comprises: determining that said helper thread (Fig. 4 helper threads [0016]) software code(software … code [0061])  is not located (different helper threads can be assigned in a round robin fashion to help facilitate load balancing. [0058] examiner interprets a round robin fashion of helper threads placed in turn with displacement on said first server; (Fig. 2, Database Instance 2201 located on Host 1 2101 [0029])  receiving, by said helper thread (Fig. 4 helper threads [0016])  software code  (software … code [0061]) from said distributed lock manager apparatus, (transaction  manager [0034]) such as “distribute lock manager apparatus” 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupuleti in view of Parikh and Liao to incorporate the teachings of Thomsen wherein said detecting said functionality of said helper thread software code comprises: determining that said helper thread software code is not located on said first server; receiving, by said helper thread software code from said distributed lock manager apparatus. By doing so during normal operation (i.e., a non-recovery process, etc.), the database system 105 can cause pages from the disk storage 348 to be streamed into the page buffer in the memory of the database system 105.Thomsen [0053].
Claims 12 and 19 corresponds to claim 4 and are rejected accordingly.

Regarding claim 5 Pasupuleti in view of Parikh, Liao, Pasupuleti II and Thomsen teaches the method of claim 4.
Pasupuleti as modified further teaches downgrading, (downgrading locks [0084]) by said processor (processor(s) [0051]) on said first server, (local machine [0186]) such as ”first server” an exclusive hold on the update lock software (exclusive lock [0192]) to shared mode; (shared mode [0192]) and enabling, by said processor (processor(s) [0051]) on said first server, (local machine [0186]) such as ”first server said ready lock software (shared lock [0194] such as “ready lock” in exclusive mode (exclusive mode [0194]) 
Claims 13 and 20 correspond to claim 5 and are rejected accordingly.

Regarding claim 6 Pasupuleti in view of Parikh, Liao, Pasupuleti II and Thomsen teaches the method of claim 4.
Pasupuleti as modified further teaches comprising; and disabling, (prevent [0199]) by said processor (processor(s) [0052]) executing mover thread (cluster buffer manager thread [0102]) such as “mover thread” software (software [0500]) code, (code [0074])  said ready lock, (shared lock [0194]) wherein said mover thread (cluster buffer manager thread [0102]) such as “mover thread” software (software [0500]) code (code [0074])  is located on said first server (database server [0062])
disabling, by said helper thread software code, said ready lock, wherein said helper thread software code is not located on said first server
Liao teaches disabling, (disabled [0068]) by said helper thread software code, (the code of the helper threads (e.g., the source code and the binary executable code) are generated by a compiler [0034]) said ready lock, (shared execution resources [0050]) such as “ready lock”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupuleti in view of Parikh, Pasupuleti II and Thomsen to incorporate the teachings of Liao wherein disabling, by said helper thread software code, said ready lock. By doing so this will be dependent on the communication cost for the inner loop level being very large whereby the compiler will select this scheme if there exists an inner loop encompassing most delinquent loads and if slicing for the inner loop significantly decreases the size of a helper thread. Liao [0068].
Thomsen teaches wherein said helper thread (Fig. 4 helper threads [0016]) software code  (software … code [0061]) is not located (different helper threads can be assigned in a round robin fashion to help facilitate load balancing. [0058] examiner interprets a round robin fashion of helper threads placed in turn with displacement on said first server(Fig. 2, Database Instance 2201 located on Host 1 2101 [0029])

Claim 14 corresponds to claim 6 and is rejected accordingly.

Examiner's Request
7. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art

must also show how the amendments avoid such references or objections

Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

9. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/Kweku Halm/
Examiner
Art Unit 2166
12/04/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166